ORDER
The Court having considered the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Maurice M. Moody, to suspend the Respondent from the practice of law in the State of Maryland for a period of 90 days, it is 29th day of June, 2004,
ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is hereby granted, and the Respondent, Maurice M. Moody, is suspended from the practice of law in the State of Maryland for a period of 90 days; and it is further,
ORDERED, prior to any petition for reinstatement to the practice of law, Respondent shall: return $500.00 to Keith Greene, and shall return $700.00 to Antionne Williams; and pay Petitioner’s costs related to this disciplinary action in the amount of $30.00; and it is further,
*56ORDERED, that the Clerk of this Court shall strike the name of Maurice M. Moody from the register of attorneys and certify that fact to the Client Protection Fund and the clerks of all judicial tribunals in this State.